             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:21-cv-00120-MR-WCM

THE WOODS ASSOCIATION, INC.                )
                                           )
                     Plaintiffs,           )
v.                                         )                        ORDER
                                           )
THE CINCINNATI INSURANCE                   )
COMPANY                                    )
                                           )
                     Defendant.            )
                                           )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 7) filed by Justin Lowenberger. The Motion indicates

that Mr. Lowenberger, a member in good standing of the Bar of this Court, is

local counsel for Plaintiff and that he seeks the admission of Benjamin Paul

Barmore, who the Motion represents as being a member in good standing of

the Bar of the State of Texas. It further appears that the requisite admission

fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 7) and ADMITS

Benjamin Paul Barmore to practice pro hac vice before the Court in this matter

while associated with local counsel.   Signed: September 13, 2021




      Case 1:21-cv-00120-MR-WCM Document 8 Filed 09/13/21 Page 1 of 1
